UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8038


MICHAEL A. DUKES, SR., a/k/a Michel A. Dukes, Sr., a/k/a
Michael Andre Dukes,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; WILLIE L. EAGLETON; JOSHUA L.
THOMAS, Assistant Attorney General; ALAN WILSON, Attorney
General; JIMMY A. RICHARDSON,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:15-cv-04269-DCN)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michel Andre Dukes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael A. Dukes, Sr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge to

treat Dukes’ 28 U.S.C. § 2254 (2012) petition as successive and

unauthorized, and dismissing it on that basis.                             The order is not

appealable      unless        a     circuit       justice       or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012);

Reid   v.     Angelone,       369    F.3d     363,      369    (4th    Cir.       2004).      A

certificate        of     appealability           will        not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the      merits,     a   prisoner     satisfies         this    standard      by

demonstrating        that     reasonable          jurists      would       find    that     the

district      court’s     assessment        of    the    constitutional            claims    is

debatable     or     wrong.         Slack   v.     McDaniel,         529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Dukes has not made the requisite showing.                           Accordingly, we deny

a   certificate      of     appealability         and    dismiss       the    appeal.        We

                                              2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3